Messineo & Co., CPAs LLC 2cMullen Booth Road, Suite 302 Clearwater, FL 33759-1362 T: (518) 530-1122 F: (727) 674-0511 Exhibit 16.1 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 July 24, 2015 Dear Sir/Madam: We have read the statements included in the Form 8-K dated July 24, 2015 of New Century Resources Corporation, to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, Messineo & Co., CPAs, LLC Clearwater, Florida
